DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli et al (US 5,409,014) (“Napoli”) in view of Thompson (US 2002/0193760) as noted in Applicant IDS dated 4/26/2018 and further in view of Mendels et al (US 2012/0078137) (“Mendels”).
Regarding Claim 1, Napoli teaches a disposable urine collection apparatus (Abstract, system may be disposed based on user desire), comprising: 
A first urine collection device, comprising 
a collection reservoir having an internal volume (Col. 2, L. 48-59, fluid collection bag 16); 
a reservoir interface fixedly and fluidly interconnected to the collection reservoir, and fluidly interconnectable to a first passageway (Fig. 1, reservoir interface / flexible discharge tube 66),
Napoli fails to teach
a diverter having an inlet port and a first flow control member for fluidly interconnecting the inlet port to a first passageway of the diverter in a first position, and for fluidly interconnecting the inlet port to a second passageway of the diverter in a second position; and, 

a second urine collection device, comprising:
a cartridge having an internal chamber;
a tubular inlet member having an inlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the inlet port of the inlet member is selectively interconnectable to an outlet port of the second passageway of the diverter.
However Thompson teaches a disposable urine collection apparatus (Abstract, system may be disposed based on user desire), comprising: 
a collection reservoir having an internal volume ([0021] Fig. 1, urine sample collector 35); 
a diverter having an inlet port and a first flow control member for fluidly interconnecting the inlet port to a first passageway of the diverter in a first position, and for fluidly interconnecting the inlet port to a second passageway of the diverter in a second position (Fig. 1, flexible tube 24 + two-way valve 28, act as diverter where the valve is a first flow control member connecting flexible tube 24 to test reservoir outlet 40 in one position and outlet 38 in the other position); and, 
a reservoir interface fixedly and fluidly interconnected to the collection reservoir, and fluidly interconnectable to the first passageway of the diverter, wherein when the first flow control member is in the first position the inlet port of the diverter is fluidly interconnected to the collection reservoir via the first passageway of the diverter and the reservoir interface (Fig. 1, sample collector conduit 32 acts as the reservoir interface),
and Thompson further teaches a second urine collection device, comprising
a cartridge having an internal chamber (Fig. 1, test reservoir 44);

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention supply a diverter system as taught by Thompson for the reservoir of Napoli as a means to enable urine to flow through the system directly to waste collection, when monitoring is not desired. Furthermore, it would have been obvious to include a second urine collection device as a way to initially set up a first device solely for urine collection when not monitoring and a second collection device for to collect urine to monitor urine characteristics. This ensures monitoring components are not used at undesirable times.
Yet their combined efforts fail to teach a projecting portion designed for removable connection to a light monitoring device, the projecting portion comprising an internal volume in fluid connection with the internal chamber of the cartridge; and
a second urine collection device in fluid communication with the first urine collection device, the second urine collection device.
However Mendels teaches body fluid volume monitoring (Abstract, [0002] body fluid measured intended to be urine, [0085] measures body fluid with collection device shown in Figs. 10(a)-10(b)) comprising a projecting portion designed for removable connection to a light monitoring device (Fig. 3, [0066] light monitoring device of LEDs 246 and photodetector strip 256, [0067] any of the measuring vessels in the invention are removably connected to light monitoring device by clamping bracking brackets 235, Fig. 10(b), [0085]-[0086] measuring vessel shown to have a rectangular portion and a projecting portion that engages with the light detection monitoring device through the LEDs and photodetector strip), the projecting portion comprising an internal volume in fluid connection with the internal chamber of the cartridge (Figs 10(a) and 10(b), rectangular portion of the vessel is recognized as an internal chamber of the 
that a first urine collection device for monitoring urine may be in fluid communication with a second urine collection device for storing the waste until a time of disposal ([0138] where a valve and connective tubing enables selective fluid communication between monitoring at vessel 600 and disposal through to secondary reservoir 580).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to reconfigure the conduit 30 of Thompson to connect to a urine collection device as taught in Mendels (wherein the conduit 30 would act as the drainage tube 120 of Mendels) as this will add to the system a capability of determining volume of urine ejected by patient ([0028] measures volume by a calculation using the height as an input). This provides an additional dimension to the urinalysis beyond the test strip 46 of Thompson. Finally, it would be obvious to one of ordinary skill in the art that the first urine collection device of Thompson (test reservoir 44) should be connected to and in fluid communication with the second urine collection device of Thompson (urine sample collector 35) as Mendels teaches that once urine has been evaluated in the first urine collection device, it shall be redirected to a waste area. This enables multiple samples of urine to be evaluated in the test reservoir, to track volume over time, by removing a first urine sample and creating space in the test reservoir for a second sample to be evaluated.

Claim(s) 2, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi et al (US 2015/0362351) (“Joshi”).
Regarding Claim 2, while Napoli, Thompson, and Mendels teach the disposable urine collection apparatus as recited in Claim 1, their combined efforts fail to teach the reservoir 
However Joshi teaches an analyzing system of urine (Abstract) wherein urine is directed to a reservoir interface ([0029] container 28 of fluid measurement device 10) and wherein flow from the reservoir interface may be controlled by a second flow control member in a first position (Fig. 3A, [0029] distal valve 30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add a second flow control member for the reservoir interface of Napoli and Thompson as taught by Joshi to enables urine to be collected in a reservoir interface for a sensor and then removed to make space for future urine collection, more representative of the patient state at the collected time.
Regarding Claim 13, Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, wherein the first control member comprises: 
a first channel configured to fluidly interconnect the inlet port of the diverter and the first passageway of the diverter when the first control member is in the first position; and, 
a second channel configured to fluidly interconnect the inlet port of the diverter and the second passageway of the diverter when the first control member is in the second position (See Claim 2 Rejection).  
Regarding Claim 15, Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, and Napoli further teaches the apparatus comprising: a urinary catheter interconnected or interconnectable at a proximal end to the inlet port of the system acting as the urine source (Abstract, Fig. 1, catheter drain tube 14) and Thompson where the urine source connects to the inlet port of the diverter (See Claim 1 Rejection).
Regarding Claim 16, Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, and Napoli further teaches the apparatus comprising: a hanger member interconnected or interconnectable to the collection reservoir near a top end See Claim 2 Rejection, diverter would be interconnected by the collection reservoir).  

Claim(s) 3, 4, 10-12, 14, and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Pelster (US 2005/0247121).
Regarding Claim 3, while Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, their combined efforts fail to teach
at least one tubular outlet member having an outlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the outlet port of the at least one tubular outlet member is selectively interconnectable to an inlet port of the passageway of the reservoir interface.
However Pelster teaches a urine collection system (Abstract) comprising at least one tubular outlet member having an outlet port at a first end and a second end fluidly interconnected to the internal chamber of a cartridge ([0023] tubular outlet member 6 has an outlet port at a first end and a second end connecting to cup 8), wherein the outlet port of the at least one tubular outlet member connects to an inlet port of the passageway of the reservoir interface ([0023] outlet port connects to the pouch 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli and Thompson to have a tubular outlet member from the cartridge to the reservoir interface as taught by Pelster as a means to address overflow (Pelster: [0023]).
Regarding Claim 4, Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, wherein the inlet port and the second passageway of the diverter are blocked from being fluidly interconnected by the first See Claim 1 Rejection).
Regarding Claim 10, while Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, and Pelster further teaches wherein the system has a second tubular outlet member from a cartridge to a reservoir (Fig. 1, overflow tube 6 and tubing 4 connect pouch 5 / collection reservoir to cartridge / cup 8, [0023], [0026] overflow of cartridge leads to the overflow tube 6 also directing urine to reservoir / collection chamber 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, and Joshi to have the cartridge incorporate a second tubular outlet member as taught by Pelster to ensure necessary redirection of urine in the case of overflow.
Regarding Claim 11, while Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, and Pelster further teaches wherein the chamber has a rigid construction (Fig. 1, [0025] chamber / cup 8 is plastic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, and Joshi to have the cartridge be of rigid plastic as taught by Pelster as the application of a known technique to a known device ready for improvement to yield predictable results of securely held urine.
Regarding Claim 12, Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, and Napoli further teaches the apparatus comprising: a urinary catheter interconnected or interconnectable at a proximal end to the inlet port of the system acting as the urine source (Abstract, Fig. 1, catheter drain tube 14) and further teaches diverter to define a first closed fluid pathway from a urine source through See Claim 3 Rejection).
Regarding Claim 14, Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 2, their combined efforts fail to teach wherein the second control member comprises: a channel configured to fluidly interconnect the inlet port of the passageway of the reservoir interface with the collection reservoir when the second control member is in a second position.
However Pelster teaches a urine collection system (Abstract) comprising : a channel configured to fluidly interconnect the inlet port of the passageway of the reservoir interface with the collection reservoir ([0023] tubular outlet member 6 has an outlet port at a first end and a second end connecting to cup 8, outlet port connects to the pouch 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli and Thompson to have a tubular outlet member from the cartridge to the reservoir interface as taught by Pelster as a means to address overflow (Pelster: [0023]).

Regarding Claim 115, Napoli teaches a disposable urine collection apparatus (Abstract, system may be disposed based on user desire), comprising: 
a collection reservoir having an internal volume (Col. 2, L. 48-59, fluid collection bag 16); 
a cartridge having an internal chamber (Fig. 1, fluid meter 10); 
a reservoir interface fixedly and fluidly interconnected to the collection reservoir, and fluidly interconnectable to a first passageway (Fig. 1, reservoir interface / flexible discharge tube 66),
Napoli fails to teach

wherein when the first flow control member is in the first position the inlet port of the diverter is fluidly interconnected to the collection reservoir via the first passageway of the diverter and the reservoir interface.
However Thompson teaches a disposable urine collection apparatus (Abstract, system may be disposed based on user desire), comprising: 
a collection reservoir having an internal volume ([0021] Fig. 1, urine sample collector 35); 
a diverter having an inlet port and a first flow control member for fluidly interconnecting the inlet port to a first passageway of the diverter in a first position, and for fluidly interconnecting the inlet port to a second passageway of the diverter in a second position (Fig. 1, flexible tube 24 + two-way valve 28, act as diverter where the valve is a first flow control member connecting flexible tube 24 to test reservoir outlet 40 in one position and outlet 38 in the other position);
a reservoir interface fixedly and fluidly interconnected to the collection reservoir, and fluidly interconnectable to the first passageway of the diverter, wherein when the first flow control member is in the first position the inlet port of the diverter is fluidly interconnected to the collection reservoir via the first passageway of the diverter and the reservoir interface (Fig. 1, sample collector conduit 32 acts as the reservoir interface); and
and Thompson further teaches a second urine collection device, comprising
a cartridge having an internal chamber (Fig. 1, test reservoir 44);
a tubular inlet member having an inlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the inlet port of the inlet 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention supply a diverter system as taught by Thompson for the reservoir of Napoli as a means to enable urine to flow through the system directly to waste collection, when monitoring is not desired.
Yet their combined efforts fail to teach a projecting portion designed for removable connection to a monitoring device by insertion of the projecting portion into a corresponding recess in the monitoring device, the monitoring device adapted to determine a volume of urine collected in the cartridge by monitoring a surface position of the urine in the projecting portion.
However Mendels teaches body fluid volume monitoring (Abstract, [0002] body fluid measured intended to be urine, [0085] measures body fluid with collection device shown in Figs. 10(a)-10(b)) comprising a projecting portion designed for removable connection to a monitoring device by insertion of the projecting portion into a corresponding recess in the monitoring device (Fig. 3, [0066] light monitoring device of LEDs 246 and photodetector strip 256, [0067] any of the measuring vessels in the invention are removably connected to light monitoring device by clamping bracking brackets 235, Fig. 10(b), [0085]-[0086] measuring vessel shown to have a rectangular portion and a projecting portion that engages with the light detection monitoring device through the LEDs and photodetector strip, Fig. 3, [0061] optical segment cavity is understood as the recess in the monitoring device), the monitoring device adapted to determine a volume of urine collected in the cartridge by monitoring a surface position of the urine in the projecting portion (Figs 10(a) and 10(b), rectangular portion of the vessel is recognized as an internal chamber of the cartridge and the projection portion between the LEDs 246 and photodetector strip 256 is in fluid connection with it, [0028] height measured by the light monitoring device converted into a volume determination); and

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to reconfigure the conduit 30 of Thompson to connect to a urine collection device as taught in Mendels (wherein the conduit 30 would act as the drainage tube 120 of Mendels) as this will add to the system a capability of determining volume of urine ejected by patient ([0028] measures volume by a calculation using the height as an input). This provides an additional dimension to the urinalysis beyond the test strip 46 of Thompson. Finally, it would be obvious to one of ordinary skill in the art that the first urine collection device of Thompson (test reservoir 44) should be connected to and in fluid communication with the second urine collection device of Thompson (urine sample collector 35) as Mendels teaches that once urine has been evaluated in the first urine collection device, it shall be redirected to a reservoir area. This enables multiple samples of urine to be evaluated in the test reservoir, to track volume over time, by removing a first urine sample and creating space in the test reservoir for a second sample to be evaluated.
Yet their combined efforts fail to teach wherein the reservoir interface includes a second flow control member for closing a passageway of the reservoir interface in a first position.
However Joshi teaches an analyzing system of urine (Abstract) wherein urine is directed to a reservoir interface ([0029] container 28 of fluid measurement device 10) and wherein flow from the reservoir interface may be controlled by a second flow control member in a first position (Fig. 3A, [0029] distal valve 30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add a second flow control member for the reservoir interface of Napoli and Thompson as taught by Joshi to enables urine to be collected in a reservoir interface 
Yet their combined efforts fail to teach
at least one tubular outlet member having an outlet port at a first end and a second end fluidly interconnected to the internal chamber of the cartridge, wherein the outlet port of the at least one tubular outlet member is selectively interconnectable to an inlet port of the passageway of the reservoir interface.
However Pelster teaches a urine collection system (Abstract) comprising at least one tubular outlet member having an outlet port at a first end and a second end fluidly interconnected to the internal chamber of a cartridge ([0023] tubular outlet member 6 has an outlet port at a first end and a second end connecting to cup 8), wherein the outlet port of the at least one tubular outlet member connects to an inlet port of the passageway of the reservoir interface ([0023] outlet port connects to the pouch 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli and Thompson to have a tubular outlet member from the cartridge to the reservoir interface as taught by Pelster as a means to address overflow (Pelster: [0023]). 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Pelster and further in view of Pontifex (US 4,296,749).
Regarding Claim 5, Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, their combined efforts fail to teach wherein the diverter and the inlet port of the inlet member are configured so that, upon interconnection of the inlet port of the inlet member and outlet port of the second passageway of 
However Pontifex teaches a fluid control system (Abstract) wherein coupling of components can involve automatic opening and closing based on attachment and detachment (Col. 1, L. 63-66)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, Joshi, and Pelster to have the second passageway automatically open upon interconnection as Pontifex teaches this as a convenient mechanism for interfacing two system components.
Regarding Claim 6, Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, their combined efforts fail to teach wherein the reservoir interface and the outlet port of the at least one tubular outlet member are configured so that, upon interconnection the outlet port of the at least one tubular outlet member and inlet port of the passageway of the reservoir interface, the second flow control member is mechanically moved from the first position to a second position in which the passageway of the reservoir interface is fluidly interconnected to the collection reservoir.  
However Pontifex teaches a fluid control system (Abstract) wherein coupling of components can involve automatic opening and closing based on attachment and detachment (Col. 1, L. 63-66)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, Joshi, and Pelster to have the passageway of the reservoir interface automatically open upon interconnection as Pontifex teaches this as a convenient mechanism for interfacing two system components.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Pelster and further in view of Conkling et al (US 5,002,541) (“Conkling”).
Regarding Claim 7, while Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, their combined efforts fail to teach wherein the inlet port of the tubular inlet member and the outlet port of the second passageway of the diverter are not disconnectable after interconnection, and wherein the outlet port of the at least one tubular outlet member and the inlet port of the passageway of the reservoir interface are not disconnectable after interconnection.  
However Conkling teaches a urine collection system (Abstract) wherein two parts may be coupled so they are not disconnectable after interconnection (Col. 4, L. 35-68, “Referring now to FIG. 7, the other end of the tubing 96 is coupled with a quick connect plug 100 with an extending liquid connector 102 and recessed female electrical contacts 104. A grooved ring 105 is formed in the liquid connector 102. The plug 100 may be connected with a mating quick connect plug 106 which is coupled with the pump inlet port 16. The plug 106 has projecting male electrical contacts 108 and an opening 110 for receiving the liquid connector 102. A locking lever 111 is provided for engaging the grooved ring 105 to prevent accidental disengagement of the plugs 100 and 106.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the interconnection portions of Napoli, Thompson, Mendels, Joshi, and Pelster to not be disconnectable after connection, to ensure that urine does not inadvertently spill from the system based on a loose connection.
Regarding Claim 8, Napoli, Thompson, Mendels, Joshi, Pelster, and Conkling teach the disposable urine collection apparatus as recited in Claim 7, further comprising: 

a second interconnection member provided at the outlet port of the at least one tubular outlet member and configured for locking engagement with the inlet port of the passageway of the reservoir interface (See Claim 7 Rejection).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Pelster and further in view of  Dewaele et al (US 2013/0131610) (“Dewaele”).
Regarding Claim 9, while Napoli, Thompson, Mendels, Joshi, and Pelster teach the disposable urine collection apparatus as recited in Claim 3, their combined efforts fail to teach wherein the outlet port of the second passageway of the diverter and the tubular inlet port of the inlet member have first complimentary configurations for mating engagement, wherein the outlet port of the at least one tubular outlet member and the inlet port of the passageway of the reservoir interface have second complementary configurations for mating engagement, and wherein the first and second complimentary configurations are different to physically preclude mating engagement of the outlet port of the second passageway of the diverter with the outlet port of the at least one tubular outlet member, and to preclude mating engagement of the inlet port of the inlet member with the tubular inlet port of the passageway of the reservoir interface.  
However Dewaele teaches a fluid flow control system (Abstract) wherein couplings may be made unique to preclude engagement of different tubes ([0191]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, and Joshi to have the different connections connect by an individual mating engagement as taught by Dewaele as this prevents errors in system connection.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Jespersen (US 4,343,316) as noted in Applicant IDS dated 4/26/2018.
Regarding Claim 17, while Napoli, Thompson, Mendels, and Joshi teach the disposable urine collection apparatus as recited in Claim 16, their combined efforts fail to teach wherein the collection reservoir comprises a flexible bag.  
However Jespersen teaches a urine flow monitoring system (Abstract) wherein the urine reservoir may be a flexible bag (Col. 3, L. 9-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, Joshi, and Pelster to have the bag be a flexible bag as taught by Jesperson as the application of a known technique to a known device ready for improvement to yield predictable results of securely held urine.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Jespersen and further in view of Metz et al (US 4,889,532) (“Metz”).
Regarding Claim 18, while Napoli, Thompson, Mendels, Joshi, and Jespersen teach the disposable urine collection apparatus as recited in Claim 17, wherein the system comprise a tubular intermediate member fluidly and fixedly interconnected at a first end to an interconnection port of the first passageway of the diverter, and fluidly and fixedly interconnected at a second end to an interconnection port of the reservoir interface (See Claim 16 Rejection), their combined efforts fail to teach wherein the diverter and the reservoir interface are separately defined by a substantially rigid first housing and a substantially rigid second housing.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the system of Napoli, Thompson, Mendels, and Joshi to have the diverter and the reservoir interface be made of rigid housing as Metz teaches this as the application of a known technique for configuring tubing coupling to a known device using tubing ready for improvement to yield predictable results of securely held urine.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoli in view of Thompson and further in view of Mendels and further in view of Joshi and further in view of Jespersen and further in view of Metz and further in view of Fernandez (US 7,998,126).
Regarding Claim 19, while Napoli, Thompson, Mendels, Joshi, Jespersen, and Metz teach the disposable urine collection apparatus as recited in Claim 18, their combined efforts fail to teach the apparatus further comprising: 
a removable first cap member for capping the outlet port of the second passageway of the diverter; and, 
a removable second cap member for capping the inlet port of the passageway of the reservoir interface.  
However Fernandez teaches a urine collector (Abstract) wherein system components may be sealed by removable caps (Col. 4, L. 16-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the ports of Napoli, Thompson, Mendels, and Joshi to interact with removable cap members as taught by Fernandez to enables a sealed environment when not in use.

Response to Arguments
Applicant’s amendments and arguments filed 5/28/2021 with respect to the 35 USC 103 rejection of Claims 1 and 115 have been fully considered, but are not persuasive in view of additional language from Mendels.  Applicant argues that the reference of Thompson fails to have fluid communication between the first urine collection device and the second urine collection device. Further, the additional references of Napoli and Mendels do not address this deficiency. Thus, the claimed combination fails to render the amended language obvious. Examiner respectfully disagrees.  Examiner agrees that the reference of Thompson does not have directly coupling, enabling urine to be transmitted directly from one urine collection device to the other urine collection device. However, Examiner believes that the teachings of Mendels does provide motivation to add this functionality. Mendels [0138] teaches that for a monitoring chamber to be used more than once, the bio-fluid samples must be removed into a secondary chamber. This functionality would improve Thompson by allowing multiple tests over time to be run in the test reservoir. One of ordinary skill in the art would recognize the utility of considering patient health over time and thus, the rejection stands. 
Consequently, claims 2-19 remain rejected based on their dependency on rejected independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791